Turner, •/., concurring: While I agree with the result in this case, I am unable to agree that a trust relationship existed between the petitioner and its members and that the excess of the amounts paid by contributing members, over and above the petitioner’s costs of operations, constituted a trust fund. As I read the facts, the operations of the petitioner and the use by it in those operations of the moneys received were not intended to be subject to the restrictions and controls applicable to trusts and trustees, and there is nothing in the actual operations from which any implications to that effect are justified. The injection of trust law not only is not needed for the disposition of this case, but, in future cases, where the result must turn wholly upon the existence or non-existence of trusts, the pronouncements here can only cause trouble and confusion. The relationship between the petitioner and its members was simply a contract relationship. There was no net income, and therefore no deficiency in income tax, merely because there was always a valid and binding obligation requiring the petitioner to repay to dues-paying members any and all sums not required in the making of Study No. 3. The situation here, in many respects, is similar to that which existed in Uniform Printing & Supply Co. v. Commissioner, 88 F. 2d 75. Due to possible differences in the relationship between the members themselves and between members and the petitioner with res'pect to the financing of Study No. 2, it is possible a different result might be required. But that is another matter, and is not involved in this case. KerN and Raum, JJ., agree with this concurring opinion.